Citation Nr: 0700537	
Decision Date: 01/09/07    Archive Date: 01/17/07

DOCKET NO.  04-32 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for chronic 
hypertension.  

2.  Entitlement to service connection for a chronic 
gastrointestinal disorder to include gastroesophageal reflux 
disease.  

3.  Entitlement to service connection for a chronic kidney 
disorder.  

4.  Entitlement to an initial disability evaluation in excess 
of 20 percent for the veteran's Type II diabetes mellitus 
with cataracts.  

5.  Entitlement to an initial disability evaluation in excess 
of 10 percent for the veteran's right upper extremity 
peripheral neuropathy.  

6.  Entitlement to an initial disability evaluation in excess 
of 10 percent for the veteran's left upper extremity 
peripheral neuropathy.  

7.  Entitlement to an initial disability evaluation in excess 
of 10 percent for the veteran's right lower extremity 
peripheral neuropathy.  
8.  Entitlement to an initial disability evaluation in excess 
of 10 percent for the veteran's left lower extremity 
peripheral neuropathy.  


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 


INTRODUCTION

The veteran had active service from September 1962 to 
September 1970.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision of the St. 
Louis, Missouri, Regional Office (RO) which, in pertinent 
part, established service connection for Type II diabetes 
mellitus and assigned a 20 percent evaluation for that 
disability.  In August 2004, the veteran submitted a notice 
of disagreement (NOD) with the evaluation assigned for his 
Type II diabetes mellitus.  In August 2004, the RO issued a 
statement of the case (SOC) to the veteran and his attorney.  
In August 2004, the veteran submitted a substantive appeal.  

In August 2004, the RO, in pertinent part, established 
service connection for right upper extremity peripheral 
neuropathy, left upper extremity peripheral neuropathy, right 
lower extremity peripheral neuropathy, and left lower 
extremity peripheral neuropathy; assigned 10 percent 
evaluations for those disabilities; denied service connection 
for chronic hypertension, a chronic gastrointestinal disorder 
to include gastroesophageal reflux disease (GERD), and a 
chronic kidney disorder; and denied a total rating for 
compensation purposes based on individual unemployability.  
In September 2004, the veteran submitted a NOD with the 
denial of service connection for chronic hypertension, a 
chronic gastrointestinal disorder, and a chronic kidney 
disorder; the evaluations assigned for his peripheral 
neuropathy; and the denial of a total rating for compensation 
purposes based on individual unemployability.  In May 2005, 
the RO issued a SOC to the veteran and his accredited 
representative which addressed the veteran's September 2004 
NOD.  In June 2005, the veteran submitted a substantive 
appeal from the denial of service connection for chronic 
hypertension, a chronic gastrointestinal disorder, and a 
chronic kidney disorder; the evaluations assigned for his 
peripheral neuropathy; and the denial of a total rating for 
compensation purposes based on individual unemployability.  

In March 2006, the RO, in pertinent part, granted service 
connection for diabetic retinopathy; assigned a 20 percent 
evaluation for that disability; granted a total rating for 
compensation purposes based on individual unemployability; 
and effectuated that award as of February 1, 2006.  In April 
2006, the veteran submitted a NOD with both the evaluation 
assigned for his diabetic retinopathy and the effective date 
assigned for his award of a total rating for compensation 
purposes based on individual unemployability.  In August 
2006, the RO issued a SOC to the veteran and his attorney 
which addressed the veteran's April 2006 NOD.  

The veteran has not perfected a substantive appeal from the 
assignment of either an initial 20 percent evaluation for his 
diabetic retinopathy or an effective date of February 1, 
2006, for the award of a total rating for compensation 
purposes based on individual unemployability.  Therefore, the 
issues are not on appeal and will not be addressed below.   


FINDING OF FACT

Written statements from the veteran dated in December 2006 
express his desire to withdraw his appeal from the denial of 
service connection for chronic hypertension, a chronic 
gastrointestinal disorder to include GERD, and a chronic 
kidney disorder; the assignment of an initial 20 percent 
evaluation for his Type II diabetes mellitus with cataracts; 
and the assignment of initial 10 percent evaluations for his 
right upper extremity peripheral neuropathy, left upper 
extremity peripheral neuropathy, right lower extremity 
peripheral neuropathy and left lower extremity peripheral 
neuropathy.  


CONCLUSIONS OF LAW

1.  The issue of the veteran's entitlement to service 
connection for chronic hypertension has been withdrawn and no 
allegation of error of fact or law remains. 38 U.S.C.A. 
§ 7105(d)(5) (West 2002); 38 C.F.R. § 20.204 (2006).  

2.  The issue of the veteran's entitlement to service 
connection for a chronic gastrointestinal disorder to include 
GERD has been withdrawn and no allegation of error of fact or 
law remains. 38 U.S.C.A. § 7105(d)(5) (West 2002); 38 C.F.R. 
§ 20.204 (2006).  

3.  The issue of the veteran's entitlement to service 
connection for a chronic kidney disorder has been withdrawn 
and no allegation of error of fact or law remains. 38 
U.S.C.A. § 7105(d)(5) (West 2002); 38 C.F.R. § 20.204 (2006).  

4.  The issue of the veteran's entitlement to an initial 
evaluation in excess of 20 percent for his Type II diabetes 
mellitus with cataracts has been withdrawn and no allegation 
of error of fact or law remains. 38 U.S.C.A. § 7105(d)(5) 
(West 2002); 38 C.F.R. § 20.204 (2006).  

5.  The issue of the veteran's entitlement to an initial 
evaluation in excess of 10 percent for his right upper 
extremity peripheral neuropathy has been withdrawn and no 
allegation of error of fact or law remains. 38 U.S.C.A. 
§ 7105(d)(5) (West 2002); 38 C.F.R. § 20.204 (2006).  

6.  The issue of the veteran's entitlement to an initial 
evaluation in excess of 10 percent for his left upper 
extremity peripheral neuropathy has been withdrawn and no 
allegation of error of fact or law remains. 38 U.S.C.A. 
§ 7105(d)(5) (West 2002); 38 C.F.R. § 20.204 (2006).  

7.  The issue of the veteran's entitlement to an initial 
evaluation in excess of 10 percent for his right lower 
extremity peripheral neuropathy has been withdrawn and no 
allegation of error of fact or law remains. 38 U.S.C.A. 
§ 7105(d)(5) (West 2002); 38 C.F.R. § 20.204 (2006).  

8.  The issue of the veteran's entitlement to an initial 
evaluation in excess of 10 percent for his left lower 
extremity peripheral neuropathy has been withdrawn and no 
allegation of error of fact or law remains. 38 U.S.C.A. 
§ 7105(d)(5) (West 2002); 38 C.F.R. § 20.204 (2006).  


REASONS AND BASES FOR FINDING AND CONCLUSIONS

In a December 2006 written statement to the Board, the 
veteran advanced that "this is to confirm my telephone 
message to cancel the appeal forwarded to you by" the RO.  
In a December 2006 written statement to the RO, the veteran 
clarified that:

I sent the enclosed letter to the BVA in 
Washington.  I do not want to appeal this 
case.  

The Board finds that the veteran's written statements may be 
reasonably construed as withdrawing his appeal from the 
denial of service connection for chronic hypertension, a 
chronic gastrointestinal disorder to include GERD, and a 
chronic kidney disorder; the assignment of an initial 20 
percent evaluation for his Type II diabetes mellitus with 
cataracts; and the assignment of initial 10 percent 
evaluations for his right upper extremity peripheral 
neuropathy, left upper extremity peripheral neuropathy, right 
lower extremity peripheral neuropathy and left lower 
extremity peripheral neuropathy.  

A veteran may withdraw his substantive appeal in writing at 
any time prior to the Board's promulgation of a decision.  38 
C.F.R. § 20.204 (2006).  The Board finds that the veteran's 
December 2006 written statements effectively withdrew his 
August 2004 and June 2005 substantive appeals.  Therefore, 
the Board concludes that no allegation of fact or law 
remains.  In the absence of such assertions, the appeal 
should be dismissed.  38 U.S.C.A. § 7105(d) (5) (West 2002).  


ORDER

The appeal is dismissed.



____________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


